Citation Nr: 0735128	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  97-31 100	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from May 1946 to March 1948 
and from September 1950 to July 1952.  The veteran died on 
February [redacted], 2007.    

This matter returns to the Board following a May 2007 Order 
issued by the United States Court of Appeals For Veterans 
Claims (Court) vacating the December 2005 Board decision that 
previously denied the veteran's claims of service connection 
for bilateral hearing loss and a respiratory disorder and 
dismissing the veteran's appeal as moot by virtue of his 
death.  This matter was originally on appeal from a July 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.     

The record reflects that attempts to obtain a copy of the 
veteran's death certificate have been unsuccessful.  However, 
the date of the veteran's death is clearly documented in the 
record.  In the May 2007 Court Order, for example, it is 
noted that the Court was notified on April 9, 2007 by the 
veteran's counsel that the veteran had died on February [redacted], 
2007.  It is also noted in an internal e-mail communication 
that the notice of death in the file shows the date of death 
as February [redacted], 2007 and the noted date of death was verified 
by Social Security.  In light of the foregoing, the Board 
finds that the veteran's death has been sufficiently 
verified. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1946 to March 1948 and from September 1950 to July 1952. 

2.	In the May 2007 Court Order, it is noted that the Court 
was notified on April 9, 2007 by the veteran's counsel that 
the veteran had died on February [redacted], 2007.  

3.  	In the May 2007 Court Order, the Court vacated the 
Board's December 2005 decision that denied service connection 
for bilateral hearing loss and a respiratory disorder and 
dismissed the appeal as moot by virtue of the death of the 
veteran.     


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


